DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (US 2121631; hereinafter Gross).

Regarding claim 1, Gross discloses an X-ray tube (title) comprising: an anode (3) comprising a target surface (18) which emits an X-ray in a main emission direction from a first focus formed by collision of an electron beam (from 4); and a cathode (4) disposed opposite the target surface (18) of the anode (3), the cathode (4) comprising a first filament (33’) which emits the electron beam and a focusing electrode (25’) which focuses the electron beam emitted from the first filament (33’), the focusing electrode including a valley bottom portion (middle of 25’) located farthest from the first focus (at 18), a first inclined plane (around 32’) sloping up from the valley bottom portion (in the middle of 25’) in a direction of the anode, a first focusing groove (32’) opening in the first inclined plane, and a first storage groove (for 33’) opening in a bottom surface of the first focusing groove (32’) and storing the first filament (33’), wherein: when an axis passing through a center of the first focus (at 18) and parallel to an axis of o (the anode in fig. 2 has a beveled face 18); the first focusing groove has a longitudinal axis (for 32’); and one end portion (top of 32’) on the first extension line (starting above 25 and extending through 25) side of the first focusing groove (32’) is closer to the first reference surface (plane of fig. 2) than the other end portion (bottom of 32’) of the first focusing groove (32’). 

Regarding claim 2, Gross discloses wherein the valley bottom portion (middle of 25’) is a segment parallel to the first reference surface (plane of fig. 2). 

Regarding claim 4, Gross discloses wherein an opening of the first storage groove (for 33’) is parallel to an opening of the first focusing groove (32’), and the first filament (33’) extends in a direction orthogonal to the reference axis (extending through 18 and parallel to the axis of fig. 1) and parallel to the first reference surface (plane of fig. 2), and extends along a virtual plane parallel to the opening of the first storage groove (for 33’). 

Regarding claim 5, Gross discloses wherein the first filament has a longitudinal axis (33’), and when a first linear distance from one end portion (fig. 2: for the top end part of 33’) on the first extension line side of the first filament to one end portion on the second extension line side of the first focus (fig. 2: at a) is D1, and a second linear distance from the other end portion of the first filament (fig. 2: for the bottom end part of 33’) to the other end portion of the first focus (fig. 2: at b) is D2, D1<D2 (fig. 2).

Regarding claim 6, Gross discloses wherein the first storage groove (for 33’) has a longitudinal axis orthogonal to the reference axis (extending through 18 and parallel to the axis of fig. 1) and parallel to the first reference surface (plane of fig. 2). 

Regarding claim 8, Gross discloses wherein the first storage groove (for 33’) has a longitudinal axis, and the first filament (33’) has a longitudinal axis parallel to the longitudinal axis of the first storage groove (for 33’). 

Regarding claim 9, Gross discloses wherein the first storage groove (for 33’) has a longitudinal axis, and the other end portion of the first storage groove (top part of groove for 33’) is closer to the first reference surface (plane of fig. 2) than one end portion on the first extension line side of the first storage groove (bottom part of groove for 33’) . 

Regarding claim 10, Gross discloses wherein the first inclined plane (around 32’) has a first edge located on the valley bottom portion side (in the middle of 25’) and a second edge (at the top of 25’) located opposite the valley bottom portion, and is uniformly inclined from the first edge toward the second edge (from the middle of 25’ to the top of 25’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being obvious over Shimono et al. (WO 2017/221743 A1; hereinafter Shimono) in view of Gross.  Shimono will refer to US 2019/0180970 A1 hereinafter for its translation of WO 2017/221743 A1.  
Shimono has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 1, Shimono discloses an X-ray tube (title) comprising: an anode (3) comprising a target surface (3c) which emits an X-ray in a main emission direction from a first focus (F1) formed by collision of an electron beam; and a cathode (2) disposed opposite the target surface of the anode, the cathode comprising a first filament (5) which emits the electron beam and a focusing electrode (10) which focuses the electron beam emitted from the first filament, the focusing electrode including a valley bottom portion (M) located farthest from the first focus, a first inclined plane (11) sloping up from the valley bottom portion in a direction of the anode (3), a first focusing groove (21) opening in the first inclined plane, and a first storage groove (31) opening in a bottom surface of the first focusing groove (21) and storing the first filament (5), wherein: when an axis (RA) passing through a center of the first focus (F1) and parallel to an axis (A) of the X-ray tube is a reference axis (RA), a plane (S1) including the reference axis (RA) and the main emission direction is a first reference surface (S1), and a first angle (θ1) formed by a first extension line (E1) and a second extension line (E2) crossing each other on an opposite side to a side to which the X-ray is emitted with respect to the reference axis is θ1, the first extension line (E1) being a virtual straight line extending from a boundary between the valley bottom portion (M) and the first inclined plane (11) along the first reference surface (S1), the second extension line (E2) being a virtual straight line extending from the target surface (3c) along the first reference surface (S1) and the target surface (3c), θ1>0o (fig. 4); the first focusing groove (21) has a longitudinal axis; and one end portion on the first extension line side (E1) of the first focusing groove (21) is relative to the first reference surface (S1) as well as the other end portion of the first focusing groove (21). 
However, Shimono fails to disclose one end portion closer of the first focusing groove is closer to the first reference surface than the other end portion of the first focusing groove. 
Gross teaches one end portion closer of the first focusing groove (32’) is closer to the first reference surface (plane of fig. 2) than the other end portion (bottom of 32’) of the first focusing groove (32’). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Shimono with the teaching of Gross, since one would have been motivated to make such a modification for ensuring the correct focal spot orientation (Gross: pg. 2, col. 2:10-15).
	
Regarding claim 2, Shimono discloses wherein the valley bottom portion (M) is a segment parallel to the first reference surface (S1). 

Regarding claim 3, Shimono discloses wherein the valley bottom portion (M) is a flat surface perpendicular to the first reference surface (par. 115). 

Regarding claim 4, Gross teaches wherein an opening of the first storage groove (for 33’) is parallel to an opening of the first focusing groove (32’), and the first filament (33’) extends in a direction orthogonal to the reference axis (extending through 18 and parallel to the axis of fig. 1) and parallel to the first reference surface (plane of fig. 2), and extends along a virtual plane parallel to the opening of the first storage groove (for 33’). 

Regarding claim 5, Shimono discloses wherein the first filament has a longitudinal axis, and when a first linear distance from one end portion on the first extension line side of the first filament to one end portion on the second extension line side of the first focus is D1, and a second linear distance from the other end portion of the first filament to the other end portion of the first focus is D2, D1<D2 (claim 5). 

Regarding claim 6, Shimono discloses wherein the first storage groove (31) has a longitudinal axis orthogonal to the reference axis (RA) and parallel to the first reference surface (S1). 

Regarding claim 7, Shimono discloses wherein the first storage groove (31) has a longitudinal axis, and the longitudinal axis of the first focusing groove (21) is inclined with respect to the longitudinal axis of the first storage groove (31). 

Regarding claim 8, Shimono discloses wherein the first storage groove (31) has a longitudinal axis, and the first filament (5) has a longitudinal axis parallel to the longitudinal axis of the first storage groove (31). 

Regarding claim 9, Shimono discloses wherein the first storage groove (31) has a longitudinal axis, and the other end portion of the first storage groove (top part of 31) is closer to the first reference surface (S1) than one end portion on the first extension line side of the first storage groove (bottom part of 31). 

Regarding claim 10, Shimono discloses wherein the first inclined plane (11) has a first edge located on the valley bottom portion side (M) and a second edge located opposite the valley bottom portion, and is uniformly inclined from the first edge toward the second edge (fig. 2).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gross as applied to claim 1 above, and further in view of Furbee et al. (US 4685118; hereinafter Furbee).
Gross discloses claim 1. 
However, Gross fails to disclose wherein the valley bottom portion is a flat surface perpendicular to the first reference surface. 
Furbee teaches wherein the valley bottom portion is a flat surface (41b) perpendicular to the first reference surface (plane of fig. 1). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Gross with the teaching of Furbee, since one would have been motivated to make such a modification for more procedures (Furbee: col. 1:65-68).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,872,741 B1 (hereinafter USPN ‘741) in view of Gross. 

Regarding claim 1, USPN ‘741 claims an X-ray tube (claim 1, preamble) comprising: an anode comprising a target surface which emits an X-ray in a main emission direction from a first focus formed by collision of an electron beam (claim 1, par. 1 in the body of the claim); and a cathode disposed opposite the target surface of the anode, the cathode comprising a first filament which emits the electron beam and a focusing electrode which focuses the electron beam emitted from the first filament, the focusing electrode including a valley bottom portion located farthest from the first focus, a first inclined plane sloping up from the valley bottom portion in a direction of the anode, a first focusing groove opening in the first inclined plane, and a first storage groove opening in a bottom surface of the first focusing groove and storing the first filament (par. 2), wherein (par. 3): when an axis passing through a center of the first focus and parallel to an axis of the X-ray tube is a reference axis, a plane including the reference axis and the main emission direction is a first reference surface, and a first angle formed by a first extension line and a second extension line crossing each other on an opposite side to a side to which the X-ray is emitted with respect to the reference axis is θ1, the first extension line being a virtual straight line extending from a boundary between the valley bottom portion and the first inclined plane along the first reference surface, the second extension line being a virtual straight line extending from the target surface along the first reference surface and the target surface (par. 4), θ1>0o (par. 5); the first focusing groove has an axis (par. 6). 
However, USPN ‘741 fails to claim a longitudinal axis and one end portion closer of the first focusing groove is closer to the first reference surface than the other end portion of the first focusing groove. 
Gross teaches a longitudinal axis (of 32’) and one end portion closer of the first focusing groove (32’) is closer to the first reference surface (plane of fig. 2) than the other end portion (bottom of 32’) of the first focusing groove (32’). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘741 with the teaching of Gross, since one would have been motivated to make such a modification for ensuring the correct focal spot orientation (Gross: pg. 2, col. 2:10-15).


Regarding claim 2, USPN ‘741 claims wherein the valley bottom portion is a segment parallel to the first reference surface (claim 2). 

Regarding claim 4, USPN ‘741 claims wherein an opening of the first storage groove is parallel to an opening of the first focusing groove (claim 3) and necessarily extends along a virtual plane parallel to the opening of the first storage groove (claim 3: due to geometry). Gross teaches wherein the first filament (33’) extends in a direction orthogonal to the reference axis (extending through 18 and parallel to the axis of fig. 1) and parallel to the first reference surface (plane of fig. 2). 

Regarding claim 5, USPN ‘741 claims wherein the first filament has a longitudinal axis, and when a first linear distance from one end portion on the first extension line side of the first filament to one end portion on the second extension line side of the first focus is D1, and a second linear distance from the other end portion of the first filament to the other end portion of the first focus is D2, D1<D2 (claim 4). 

Regarding claim 6, Gross teaches wherein the first storage groove (for 33’) has a longitudinal axis orthogonal to the reference axis (extending through 18 and parallel to the axis of fig. 1) and parallel to the first reference surface (plane of fig. 2). 

Regarding claim 7, USPN ‘741 claims wherein the first storage groove has an axis, and the axis of the first focusing groove is inclined with respect to the axis of the first storage groove (claim 1, pars. 6-8). Gross teaches longitudinal axes (32’ and 33’). 

Regarding claim 8, Gross teaches wherein the first storage groove (for 33’) has a longitudinal axis, and the first filament (33’) has a longitudinal axis parallel to the longitudinal axis of the first storage groove (for 33’). 

Regarding claim 9, Gross teaches wherein the first storage groove (for 33’) has a longitudinal axis, and the other end portion of the first storage groove (top part of groove for 33’) is closer to the first reference surface (plane of fig. 2) than one end portion on the first extension line side of the first storage groove (bottom part of groove for 33’) . 

Regarding claim 10, Gross teaches wherein the first inclined plane (around 32’) has a first edge located on the valley bottom portion side (in the middle of 25’) and a second edge (at the top of 25’) located opposite the valley bottom portion, and is uniformly inclined from the first edge toward the second edge (from the middle of 25’ to the top of 25’).

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of USPN ‘741) and Gross as applied to claim 1 above, and further in view of Furbee.
USPN ‘741 as modified above suggests claim 1. 
However, USPN ‘741 fails to claim wherein the valley bottom portion is a flat surface perpendicular to the first reference surface. 
Furbee teaches wherein the valley bottom portion is a flat surface (41b) perpendicular to the first reference surface (plane of fig. 1). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘741 with the teaching of Furbee, since one would have been motivated to make such a modification for more procedures (Furbee: col. 1:65-68).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884